Citation Nr: 0840764	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's daughter


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran had over 20 years of active service, retiring 
effective October 1, 1972.  The veteran died in February 
2001.  The appellant seeks recognition as his surviving 
spouse for the purpose of obtaining VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
from decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was filed in 
April 2002, a statement of the case was issued in March 2005, 
and a substantive appeal was received in April 2005.

The appellant's daughter testified at an RO hearing in 
October 2004.  The appellee, who is the veteran's recognized 
surviving spouse, requested an RO hearing; however, such 
hearing was cancelled in January 2005.


FINDINGS OF FACT

1.  The veteran died in February 2001; the appellee S.B. has 
been recognized as the veteran's surviving spouse.

2.  The October [redacted], 1951, ceremonial marriage between the 
veteran and the appellant is deemed invalid due to a legal 
impediment.

3.  The veteran and the appellant did not enter into a common 
law marriage in the jurisdictions of the District of 
Columbia, and the state of Texas.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA purposes have not been met.  
38 U.S.C.A. §§ 101, 103 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 
3.50, 3.205 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board notes that the RO 
sent correspondence to the appellant in September 2001, 
November 2001, and October 2003, to the effect that her claim 
for VA benefits depended upon the legal status of her 
previous marriage(s) and divorce, and also requested 
information pertaining to the claim of a common-law marriage.  
The appellant has submitted statements and documentation to 
support her claim of a common-law marriage.  These documents 
clearly show that she was aware of the applicable laws and 
regulations, as well as what was necessary to establish 
entitlement to the benefits she sought.  Hence, she has 
demonstrated that she had constructive knowledge of the 
information required to support her claim for recognition as 
the veteran's surviving spouse for the purpose of VA 
benefits.

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 have been 
substantially complied with.  That is, the RO has provided 
both the appellant and appellee with notice of the action 
taken with respect to the claim.  They have both been 
provided with notice of the Decision to deny recognition of 
the appellant as the surviving spouse of the veteran.  Both 
the appellant and appellee have been provided with a 
statement of the case and supplemental statement of the case.  
Both parties were provided the opportunity to present 
testimony during a personal hearing; the appellant's daughter 
testified at a hearing, and the appellee cancelled her 
request for a hearing.  Thus, the contested claims procedures 
have been substantially complied with.  The duty to notify 
and assist having been met by the RO to the extent possible, 
the Board turns to the analysis of the appellant's claim on 
the merits.

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant and appellee have been fulfilled with 
respect to the issue on appeal.

Criteria & Analysis

The appellant has filed a claim for VA death benefits as the 
surviving spouse of the veteran.  A surviving spouse may 
qualify for pension, compensation, or DIC, if the marriage to 
the veteran occurred before or during his service, or after 
his service if certain requirements are met.  38 U.S.C.A. § 
1541; 38 C.F.R. § 3.54.  Under the regulations, a "surviving 
spouse" is defined, in part, as a person of the opposite sex 
whose marriage to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) and who was the spouse of the veteran at the 
time of the veteran's death.  38 C.F.R. § 3.50.

VA defines a "marriage" as a marriage valid under the law 
of the place where the parties resided at the time of 
marriage, or the laws of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 
C.F.R. § 3.1(j).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:  (a) The marriage occurred 1 
year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage; and (b) The 
claimant entered into the marriage without knowledge of the 
impediment; and (c) The claimant cohabited with the veteran 
continuously from the date of marriage to the date of his or 
her death; and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52; see 
also 38 U.S.C.A. § 103(a).

In jurisdictions where marriages other than by ceremony are 
recognized, marriage is established by the affidavits or 
certified statements of one or both of the parties to the 
marriage, if living, setting forth all of the facts and 
circumstances concerning the alleged marriage, such as the 
agreement between the parties at the beginning of their 
cohabitation, the period of cohabitation, places and dates of 
residences, and whether children were born as the result of 
the relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
married, and whether they were generally accepted as such in 
the communities in which they lived.  Marriage may also be 
established by any other secondary evidence which reasonably 
supports a belief by the adjudicating activity that a valid 
marriage actually occurred.  38 C.F.R. § 3.205(a).

In the absence of conflicting information, proof of marriage 
which meets the requirements of paragraph (a) of this section 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage may be accepted as establishing a valid marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid. 38 C.F.R. § 3.205(b).

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), citing its decision in Madden, recognized that that 
Board had inherent fact-finding ability.  Moreover, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).

For the reasoning discussed below, the Board has determined 
that the evidence does not support a finding that the 
appellant is the veteran's surviving spouse, and thus she is 
not eligible to receive death benefits.

A Certificate of Death reflects that the veteran died in 
February 2001.  On such death certificate, his spouse was 
listed as the appellee, S.B.  A marriage certificate is of 
record which reflects that the veteran and S.B. married on 
February [redacted], 1984, in Plainville, Connecticut.  In February 
2001, S.B. filed a claim for dependency and indemnity 
compensation, and in a February 2001 rating decision, service 
connection for the cause of the veteran's death was granted, 
and basic eligibility to dependents' educational assistance 
was established.  Thus, VA recognized S.B. as the veteran's 
surviving spouse.

In April 2001, the appellant filed a claim for dependency and 
indemnity compensation due to the death of the veteran.  The 
appellant stated that she married the veteran on October [redacted], 
1951, in Honolulu, Hawaii, and that the marriage ended due to 
his death.  Such marriage certificate is of record.  She 
stated that the veteran abandoned her and her five children 
in October 1972.  She stated that the veteran told her that 
he was going to live in Thailand.  She claimed that they 
never divorced.  She claimed that he married a woman from 
Thailand and brought her to the United States, and then 
divorced such woman, and married S.B.  

Documentation was received which showed that the appellant 
married R.F.M. in July 1947.  Divorce proceedings were 
instituted in April 1951 by R.F.M. in the state of Georgia.  
On February [redacted], 1952, the appellant and R.F.M. were granted a 
divorce, and were instructed that they were not permitted to 
marry again for a period of thirty days from the date of 
judgment and decree.  

Based on such documentation it is clear that the October 1951 
marriage between the appellant and the veteran is deemed 
invalid by nature of the legal impediment of her still being 
married to R.F.M. at that time.  The Board also finds that 
the appellant does not meet the criteria of 38 C.F.R. § 3.52, 
as she did not cohabitate with the veteran continuously from 
the date of the invalid ceremonial marriage to the date of 
his death, and VA has already established that there is a 
legal surviving spouse who has been found entitled to 
gratuitous death benefits.

The appellant has since claimed, however, that she had a 
valid common law marriage with the veteran.  Thus, the 
question to determine is whether a valid common law marriage 
existed between the appellant and the veteran.  The basis of 
such common law marriage claim is that the appellant and the 
veteran lived together from 1951 to 1972 in jurisdictions 
that recognized common law marriages, specifically the 
District of Columbia and the state of Texas.  The Board notes 
that at an October 2004 RO hearing with the appellant's 
daughter, the appellant's representative stated the belief 
that because the Social Security Administration (SSA) had 
recognized a common-law marriage, it was believed that a 
common-law marriage had been proven.  Such SSA decision is of 
record which determined that the appellant was entitled to 
benefits as the legal wife of the wage earner, and it appears 
that such decision may have been made based on a finding of 
creation of a common-law marriage.  The Board, however, is 
not bound by the findings of SSA, and thus the 
representative's conclusion that such SSA decision 
constitutes proof of a common-law marriage is in error.

Initially, the Board notes that merely living together is not 
sufficient to prove that the appellant and the veteran had a 
common law marriage.  A marriage must be valid by the law of 
the State where entered into, to be recognized as valid in 
any other jurisdiction.  Loughran v. Loughran, 292 U.S. 216 
(1934).  Thus, the fact that they lived together for over 
twenty years in various jurisdictions that recognized common 
law marriages is insufficient to establish a legal common law 
marriage.  Id.  The appellant must prove that she formed a 
common law marriage in a specific state to have a "legal 
marriage."  Id.  She must establish by a preponderance of 
the evidence each element of a legal common law marriage.  
M21-1, Paragraph 12.01(d)(4) and (5).

Initially, the appellant and the veteran lived together in 
the state of Hawaii, wherein they participated in a 
ceremonial marriage which was later deemed invalid due to the 
legal impediment.  Hawaii does not recognize common law 
marriage.  See Parke v. Parke, 25 Haw. 397, 405 (S. Ct. 
Hawaii 1920).  Thus, they could not have entered into a 
common law marriage in the state of Hawaii.  They also lived 
in the following states which only recognize common law 
marriages created in other states:  Maryland (see Blaw-Knox 
Constr. Equip. Co. v. Morris, 88 Md. App. 655 (Md. App. 
1991)); California (see Tatum v. Tatum, 241 F.2d 401 (9th 
Cir. 1957)); Arizona (see Ariz. Rev. Statues § 25-112 (1999); 
and Nebraska (see Espinoza v. Thoma, 580 F.2d 346, 347 n. 3 
(8th Cir. 1978).  Thus, a common law marriage could not have 
been created in any of these states.

According to the appellant, she and the veteran moved from 
Hawaii to the District of Columbia in or about 1954 and lived 
there until in or about 1956.  A common law marriage can be 
created in the District of Columbia through cohabitation as 
husband and wife, following an express mutual agreement, 
which must be in words of the present tense.  East v. East, 
536 A.2d 1103, 1105 (D.C. 1988).  Under D.C. law, claims of 
common law marriage should be closely scrutinized, especially 
where one of the purported spouses is deceased and the 
survivor is asserting such a claim to promote his or her 
financial interest.  See In Re Estate of Fisher, 176 N.W.2d 
801, 805 (Iowa 1970); Green v. Ribicoff, 201 F. Supp. 721, 
724 (S.D. Miss. 1961).  The burden is on the proponent to 
prove, by a preponderance of the evidence, all of the 
essential elements of a common law marriage.  United States 
Fidelity & Guaranty Co. v. Britton, 269 F.2d 249 (1959).  
When one of the parties to the alleged marriage asserts its 
existence but either denies or fails to say there was mutual 
consent or agreement, then mere cohabitation, even though 
followed by reputation, will not justify an inference of 
mutual consent or agreement to be married.  Id.  
"Cohabitation which was meretricious in its inception is 
considered to have the same character throughout its 
continuance after the removal of a real or supposed 
impediment.  Cohabitation continued thereafter could not 
ripen into a common-law marriage unless it was pursuant to a 
mutual consent or agreement to become husband and wife made 
after the removal of . . . (the) barrier.  Id. at 253-54.  

The evidence of record reflects that in 1952, the appellant's 
mother called her and informed her that she had received 
divorce papers from R.F.M.  By the fall 1954, the appellant's 
mother informed her that she did not believe the marriage to 
the veteran was valid.  During the course of their 
cohabitation, it does not appear that the appellant attempted 
to determine whether such ceremonial marriage was legal.  In 
1954, the appellant and the veteran apparently moved to the 
District of Columbia, a jurisdiction in which common law 
marriages may be created; however, there is no evidence of 
record to show that there was a mutual agreement to live as 
husband and wife.  The evidence shows that they cohabitated 
and apparently a child was born in the District of Columbia; 
however, there is no evidence that there was an express 
mutual agreement that they intended to enter into a common 
law marriage.  See East, 536 A.2d at 1105.  Especially, if 
the veteran still believed that they were ceremonially 
married, it begs the question as to why he would then enter 
into a common law marriage.  At that point, the appellant 
appeared to have knowledge that her 1952 marriage was invalid 
and has submitted no evidence that she and veteran mutually 
consented or agreed to enter into a common law marriage in 
the jurisdiction of the District of Columbia as a result of 
such invalidity.

The appellant has also attempted to establish that a common 
law marriage was created in the state of Texas.  The 
appellant and the veteran purportedly lived in Texas from 
1965 to 1967, and the appellant also lived in Texas from 1970 
to 1972.  In Texas, there are three elements which must be 
proved in order to show that two people are married at common 
law, (1) there was an agreement to be married; (2) after that 
agreement, the couple lived together in Texas as husband and 
wife; and (3) the couple held themselves out to others as 
being married.  Russell v. Russell, 865 S.W.2d 929 (Tex. 
1993).  Per an August 1972 letter from the veteran to his 
daughter with the appellant, he stated that "[s]ince 1963 
when your mother became a Catholic and gave up the marriage 
which I thought at that time was legal I have supported you 
[sic] children."  Thus, such letter shows that during a 
portion of their cohabitation the veteran believed that they 
had a valid ceremonial marriage; however, at some point 
during the course of such cohabitation he discovered that 
such marriage was not valid.  According to such letter, it 
appears that the veteran believed that the appellant gave up 
their marriage in 1963 and thereafter the veteran discovered 
that their marriage was never valid.  If the veteran believed 
that the appellant had effectively given up on the marriage 
as of 1963, then it is illogical that he would enter into a 
common law marriage with her in 1965.  The only evidence the 
appellant has submitted in support of her claim that a common 
law marriage was created in the state of Texas is a report 
card from her daughter which identifies the appellant with 
the veteran's surname.  But the record shows that the 
appellant had used the veteran's surname for many years, 
including in 1949 before the ceremony in Hawaii was conducted 
and when she knew she was still married to R.F.M.  With 
regard to the period from 1970 to 1972, the same reasoning 
applies; however, the Board also notes that the veteran was 
in Vietnam and Thailand during this time and the parties did 
not cohabitate.  

The appellant does not otherwise claim that a common law 
marriage was created subsequent to 1972.  

There is further support in the record which shows that the 
veteran and/or the appellant did not enter into or believe 
that they had a valid common law marriage.  

Initially, the Board notes that the veteran filed a claim for 
compensation in June 1975 and while he listed a woman that he 
married in 1947 and divorced in 1948, he did not list the 
appellant as a spouse or former spouse.  He indicated that he 
married "S" in September 1972 in Thailand.  Thus, such 
documentation shows that as of 1975, the veteran did not 
believe that his ceremonial marriage to the appellant was 
valid, and does not show that he believed that they had 
entered into a common law marriage.

Second, the evidence of record contains pleadings pertaining 
to proceedings in the Superior Court of the State of 
California as to the status of the appellant and the 
veteran's marriage, specifically to determine whether they 
had a putative marriage or an invalid marriage.  A putative 
marriage is defined as "[a] marriage contracted in good 
faith and in ignorance (on one or both sides) that 
impediments exist which render it unlawful."  Black's Law 
Dictionary 1237 (6th ed. 1997); see also Davis v. Davis, Tex. 
Civ. App., 507 S.W.2d 841, 844 (1974).  Apparently, such 
litigation was conducted to determine the appellant's 
entitlement to spousal support, the veteran's retirement 
benefits, and other benefits.  In September 1995, a trial was 
to proceed on the matter of the validity of the marriage; 
however, the morning of the trial, the parties stipulated 
that the marriage was a putative marriage.  Thus, the parties 
agreed that the marriage had been entered into in good faith, 
by at least one of the parties, and that due to the 
appellant's marriage to R.F.M., there was an impediment that 
rendered it unlawful.  See also Cal. Family Code § 2251.  

As stated hereinabove, California is a state that recognizes 
common-law marriages created in other jurisdictions, thus it 
would seem that if the appellant actually believed that a 
common law marriage had been created in the District of 
Columbia in the 1950s or in the state of Texas in the 1960s, 
that she would have presented evidence to that effect.  It 
appears, however, that in the 1990s, before she stipulated to 
a putative marriage, the appellant was still attempting to 
argue that her 1951 ceremonial marriage to the veteran was 
valid.  It does not appear that during this time period that 
she believed she had entered into a common law marriage with 
the veteran.  If in 1995, neither the appellant or the 
veteran believed, or even argued, that a common law marriage 
had been created in the District of Columbia or Texas, then 
it is unlikely that a common law marriage was actually 
created during the short periods the parties actually lived 
together in such jurisdictions.  

Such conclusion is further supported by the fact that when 
the appellant initially filed her claim for death benefits in 
April 2001, she attempted to do so based on the 1951 
ceremonial marriage, not on the basis of a common law 
marriage.  Such argument that a common law marriage had been 
created was only presented after VA had determined that the 
1951 ceremonial marriage was deemed invalid.  

The appellant's stipulation to a putative marriage 
essentially constitutes an admission against interest as to 
any later claim that she and the veteran had entered into a 
common-law marriage.  Once an admission against interest has 
been made in a court filing, a party has adopted a litigation 
stance, and the parties have acted in reliance on that course 
of conduct, the doctrine of judicial estoppel precludes that 
party from taking inconsistent positions in subsequent 
judicial or quasi-judicial proceedings.  Jackson v. County of 
Los Angeles (1997) 60 Cal. App. 4th 171, 184.  Judicial 
estoppel is especially appropriate where a party has taken 
inconsistent positions in separate proceedings.  See e.g., 
Ator Chauffeured Limousine v. Runnfeldt Inv. (7th Cir. 1990), 
910 F.2d 1540, 1547-1548; Rissetto v. Plumbers and 
Steamfitters Local 343 (9th Cir. 1996) 94 F.2d 597, 605.  "It 
seems patently wrong to allow a person to abuse the judicial 
process by first [advocating] one position, and later, if it 
becomes beneficial, to assert the opposite."  Jackson v. 
County of Los Angeles, 60 Cal. App. 4th 171, 182 quoting 
Comment, The Judiciary Says, You Can't Have It Both Ways:  
Judicial Estoppel-A Doctrine Precluding Inconsistent 
Positions (1996) 30 Loyola L.A. L. Rev. 323, 327.  In this 
case, although the appellant may contend that she had a 
common law marriage with the veteran, review of the evidence 
of record does not reflect that she asserted such claim until 
after VA had determined that her 1951 ceremonial marriage was 
invalid.  Such contention of a common law marriage is 
inconsistent with the documentation of record on file prior 
to the veteran's death.

Although the Board sympathizes with the appellant's plight 
and recognizes the children that she had with the veteran, 
unfortunately without any evidence that the veteran and the 
claimant were ever married, as defined by 38 C.F.R. § 3.1(j), 
or had a common-law marriage, the claimant is not entitled to 
status as the surviving spouse of the veteran.


ORDER

The appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


